Citation Nr: 9925435	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated 20 percent with a separate rating 
of 10 percent for arthritis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1950 to September 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied an 
increase in the 20 percent rating for the left knee 
disability and assigned a separate 10 percent rating for 
arthritis of the left knee.


REMAND

A review of the evidence of record shows that a 20 percent 
rating was assigned for the left knee disability in an April 
1995 RO rating decision under diagnostic code 5257 with 
consideration of functional impairment due to pain.  This 
rating was based on reports of a VA medical examination of 
the veteran in January 1995 and reports of his VA outpatient 
treatment in 1994.

The veteran testified at a hearing before the undersigned in 
March 1999 to the effect that he was receiving continuous 
outpatient treatment for his left knee disability at the VA 
medical facility in Brooklyn, New York.  Additionally, the 
report of his VA medical examination in July 1996 notes that 
an MRI (magnetic resonance imaging) of the left knee was 
taken in January 1995 and the report of VA medical 
examination in April 1998 notes that another MRI of the left 
knee was planned.  Reports of the veteran's VA outpatient 
treatment since 1994 and of any MRI's of the left knee are 
not in the veteran's claims folder, and they should be as 
they are relevant to his claim for an increased evaluation 
for the left knee disability.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).



In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  Reports of the veteran's outpatient 
treatment for left knee problems, 
including reports of any MRI's, since 
1994 should be obtained and included in 
the appellate record.  If there are no 
records, the negative response from the 
source should be documented, identifying 
the source (e.g., Brooklyn VAMC), the 
date of response, and the type of records 
requested.

2.  After the above development, the RO 
should review the veteran's claim for an 
increased evaluation for the left knee 
disability.  Thereafter, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.  The veteran 
need take no further action unless notified otherwise, but 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










